FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                  _____________________________

                          No. 1D16-3423
                  _____________________________

FLORIDA CARRY, INC., and
REBEKAH HARGROVE,

    Appellants,

    v.

JOHN E. THRASHER, an
individual, FLORIDA STATE
UNIVERSITY, and DAVID L.
PERRY, an individual,

    Appellees.
                  _____________________________


On appeal from the Circuit Court for Leon County.
Charles W. Dodson, Judge.

                           May 25, 2018


BILBREY, J. 1

    Appellants, Florida Carry, Inc., and Rebekah Hargrove,
challenge the trial court’s summary final judgment in favor of
Appellees John Thrasher, Florida State University (FSU), and
David Perry on all issues alleged in Appellants’ complaint. We


    1  Judge Bilbrey was substituted for an original panel
member in this proceeding after oral argument. He has viewed
the digital video recording of oral argument.
affirm the summary final judgment for Appellees on the issue of
FSU’s Game Day Plan without further comment. We affirm, as
right for the wrong reason, the summary final judgment for
Appellees on the challenges to the FSU Student Conduct Code
provisions prohibiting certain concealed weapons license (CWL)
licensees from possessing certain defensive devices including stun
guns as defined by section 790.06(12)(a)13., Florida Statutes
(2015) (hereinafter “defensive devices”), on FSU’s campus. We
affirm the summary final judgment for President Thrasher and
Chief Perry individually regarding the FSU Student Conduct
Code’s prohibition of lawful possession of firearms in vehicles, as
being the correct result as to President Thrasher and Chief Perry,
although we disagree with the trial court’s reasoning. We reverse
the summary final judgment for FSU regarding the FSU Student
Conduct Code’s prohibition of lawful possession of firearms in
vehicles, and we remand for further proceedings as set forth
below.    Finally, we affirm the trial court’s order denying
Appellants’ post judgment motion to disqualify the trial judge.

                          Background

    Appellant Florida Carry is a Florida not for profit corporation
and its stated purpose is to protect the rights of its members to
keep and bear arms. Appellant Ms. Hargrove is a member of
Florida Carry, an FSU student, and a CWL licensee. See §
790.06, Fla. Stat. (2015) (allowing specified law-abiding persons
age 21 or older to apply for a license to carry concealed weapons
or firearms subject to restrictions). Appellee FSU is a public
university and part of the State University System of Florida.
Appellee President Thrasher is the president of FSU, and
Appellee Chief Perry is the chief of the FSU police department
and assistant vice president for public safety.

    The FSU Student Conduct Code prohibits, in part:

    6. Weapons

    a. On-campus possession or use of firearms, antique
    firearms, explosives, destructive devices, or other
    weapons or dangerous articles or substances, including
    but not limited to non-lethal weapons such as pellet

                                2
    guns, bb guns, paintball markers, slingshots, crossbows,
    stun guns, Tasers, metallic knuckles, archery
    equipment, swords, sword canes, ornamental or
    decorative swords/daggers/knives, or any dangerous
    chemical or biological agent. Note: This section does
    not apply to any law enforcement officer who is a
    student or to any student ROTC member acting under
    the supervision of an ROTC unit in a manner proscribed
    (sic) by military regulations of the United States
    Government, or any student whose possession of a
    weapon as described above is approved by the FSU
    Police Department for a bona fide educational purpose.

     Appellants filed the complaint on September 8, 2015. The
complaint alleged the FSU Student Conduct Code violated
section 790.33, Florida Statutes (2015), which — with certain
exceptions not applicable here — preempts regulation of firearms
by entities other than the Florida Legislature. Appellants’
complaint cited our decision in Florida Carry, Inc. v. University of
North Florida, 133 So. 3d 966 (Fla. 1st DCA 2013) (en banc)
(UNF), in support of their contention that the promulgation of
certain portions of the Student Conduct Code violated Florida
law.

    Appellants alleged in the complaint that Appellees knew or
should have known that they were “without authority to regulate
the possession of firearms on the FSU campus.” Appellants
further asserted that FSU improperly prohibited Ms. Hargrove
and certain other CWL licensees from carrying specified
defensive devices including stun guns while on FSU’s campus
and improperly prohibited lawful possession of firearms in
vehicles.

    The parties entered into a stipulation one week after
Appellants filed suit. In the stipulation, Appellees agreed that
during the pendency of the litigation Appellees would not “detain,
arrest, or discipline” a student, FSU employee, or faculty member
who held a CWL and possessed a defensive device as described in




                                 3
section 790.06(12)(a)13., Florida Statutes (2015). 2 Appellees also
agreed that they would not “detain, arrest, or discipline any
person” for lawfully possessing a weapon or firearm in a private
vehicle or lawfully possessing a handgun securely encased in a
private vehicle.

     The parties did not undertake any discovery but instead filed
motions for summary final judgment. Chief Perry submitted an
affidavit in support of Appellees’ motion where he attested that
prior to the UNF decision, “FSU, like other Florida colleges and
universities, believed they were authorized by Section
790.115(2)(a)3, Florida Statutes, to waive the requirement that
persons be permitted to keep guns in motor vehicles on school
property.” Chief Perry’s affidavit also stated that since he
became FSU’s police chief in 2006, “FSU has not arrested,
prosecuted, or disciplined, or threatened to take such action,
against anyone for violation of Florida laws relating to firearms
or other weapons.” President Thrasher also submitted an
affidavit in support of summary judgment. Appellants did not
submit any affidavits regarding the summary judgment motions.

    After a hearing on the competing motions, the trial court
issued an order granting Appellees’ motion for summary
judgment on all issues. The trial court concluded that the
exceptions in section 790.115(2)(a), which permit certain weapons
on school property, did not include an exception for electronic
weapons or devices. The trial court therefore concluded that FSU
could ban defensive devices including stun guns as stated in the
Student Conduct Code. The trial court also concluded that the
claim regarding FSU’s prohibition on possession of firearms in
vehicles was moot because FSU “acted expeditiously” after the

    2 Section 790.06(12)(a)13., Florida Statutes, provides that a
CWL does not authorize the licensee to carry a concealed weapon
into “[a]ny college or university facility unless the licensee is a
registered student, employee, or faculty member of such college
or university and the weapon is a stun gun or nonlethal electric
weapon or device designed solely for defensive purposes and the
weapon does not fire a dart or projectile.”


                                4
UNF decision to “ensure that campus law enforcement personnel
were aware of the decision and complied with it.”

    Appellants then moved to disqualify the trial judge and to
vacate the order granting summary final judgment for Appellees.
Those motions were denied, and Appellants brought this appeal.

               Our Prior Caselaw Regarding
             Firearms on University Campuses

    The Florida Legislature has preempted the field of regulation
of firearms through the language in section 790.33, Florida
Statutes (2015), which reads, in pertinent part:

    (1) Preemption.—Except as expressly provided by the
    State Constitution or general law, the Legislature
    hereby declares that it is occupying the whole field of
    regulation of firearms and ammunition, including the
    purchase, sale, transfer, taxation, manufacture,
    ownership, possession, storage, and transportation
    thereof, to the exclusion of all existing and future
    county, city, town, or municipal ordinances or any
    administrative regulations or rules adopted by local or
    state government relating thereto. Any such existing
    ordinances, rules, or regulations are hereby declared
    null and void.

    Further, section 790.33 more specifically defines the actions
prohibited by the statute and also creates potential causes of
action for affected parties, as follows:

    (3)    PROHIBITIONS; PENALTIES.—

    (a) Any person, county, agency, municipality, district, or
    other entity that violates the Legislature’s occupation of
    the whole field of regulation of firearms and
    ammunition, as declared in subsection (1), by enacting
    or causing to be enforced any local ordinance or
    administrative rule or regulation impinging upon such
    exclusive occupation of the field shall be liable as set
    forth herein.

                                5
                                ***

    (c) If the court determines that a violation was
    knowing and willful, the court shall assess a civil fine of
    up to $5,000 against the elected or appointed local
    government official or officials or administrative agency
    head under whose jurisdiction the violation occurred.

                                ***

    (f) A person or an organization whose membership is
    adversely affected by any ordinance, regulation,
    measure, directive, rule, enactment, order, or policy
    promulgated or caused to be enforced in violation of this
    section may file suit against any county, agency,
    municipality, district, or other entity in any court of this
    state having jurisdiction over any defendant to the suit
    for declaratory and injunctive relief and for actual
    damages, as limited herein, caused by the violation. A
    court shall award the prevailing plaintiff in any such
    suit:

           1. Reasonable attorney’s fees and costs in
      accordance with the laws of this state, including a
      contingency fee multiplier, as authorized by law;
      and

           2. The actual damages incurred, but not more
      than $100,000.

    This court, in UNF, held that the preemption of the
regulation of firearms and ammunition in section 790.33 applies
to state universities. UNF, 133 So. 3d at 973. We held that
public colleges and universities in Florida are not authorized to
adopt regulations regarding possession of firearms or
ammunition beyond what is provided by statute. Id. at 972. We
further held in UNF that a state university is not a “school
district” under the exception in section 790.115(2)(a)3., Florida
Statutes, which allows school districts to prohibit otherwise
lawful possession of firearms in vehicles. UNF, 133 So. 3d at
970-71. We also held that the University of North Florida’s

                                 6
Student Conduct Code firearm regulation “qualifies as an
administrative rule ‘adopted by local or state government,’ which
the legislature has expressly preempted.” Id. at 973 (citing §
790.33(1), Fla. Stat.).

    In Florida Carry, Inc. v. University of Florida, 180 So. 3d
137, 148-49 (Fla. 1st DCA 2015) (UF), we held that officers,
employees, and agents of the State or its subdivisions were not
immune from suit under section 790.33 by operation of the
limitation in the waiver of sovereign immunity contained in
section 768.28(9)(a), Florida Statutes. However, we agreed that
even though sovereign immunity did not apply, the plain
language of section 790.33(3)(f) precluded the award of damages
against individuals. UF, 180 So. 3d at 150-51. 3

    In Florida Carry, Inc. v. City of Tallahassee, 212 So. 3d 452,
461-62 (Fla. 1st DCA 2017), we determined that in order for a
local ordinance, administrative rule, or regulation to violate
section 790.33(a), Florida Statutes, the local ordinance,
administrative rule, or regulations had to be enacted or enforced.
Furthermore, to pursue the remedies under section 790.33(3)(f),
the “ordinance, regulation, measure, directive, rule, enactment,
order, or policy” had to be “promulgated or caused to be enforced
in violation of this section.” City of Tallahassee, 212 So. 3d at
462-63. We then went on to hold that mere re-publication of an
ordinance or rule is not sufficient to find a violation of section
790.33, Florida Statutes. City of Tallahassee, 212 So. 3d at 465.

                CWL Licensees’ Possession of
                Defensive Devices on Campus

     Appellants sued each Appellee in separate counts claiming
violations of section 790.06. The trial court concluded that FSU
was correct in banning from campus all defensive devices as

    3  Section 790.33(3)(c) does provide for a civil fine against the
“local government official or officials or administrative agency
head under whose jurisdiction the violation occurred” for
“knowing and willful” violations. This subsection is discussed
below.

                                 7
described by section 790.06(12)(a)13. The court relied on section
790.115(2)(a), which states in part:

        A person shall not possess any firearm, electric
    weapon or device, destructive device, or other weapon as
    defined in s. 790.001(13), including a razor blade or box
    cutter, except as authorized in support of school-
    sanctioned activities, at a school-sponsored event or on
    the property of any school, school bus, or school bus
    stop . . .

In relying solely on this section, the trial court did not give effect
to section 790.115(2)(e); overlooked section 790.06(12)(a)13.; and
did not follow the often-stated requirement, which we mentioned
in UF, that statutes should be read in such a way as to
harmonize and reconcile them so as to give effect to all provisions
of all statutes if possible. See UF, 180 So. 3d at 142.

    Section 790.115(2)(e), Florida Statutes (2015), states, “[t]he
penalties of this subsection shall not apply to persons licensed
under s. 790.06,” the CWL statute. Section 790.06(12)(a) in turn
states:

        A license issued under this section does not
    authorize any person to openly carry a handgun or carry
    a concealed weapon or firearm into:

                                      ***

           13. Any college or university facility unless the
    licensee is a registered student, employee, or faculty
    member of such college or university and the weapon is
    a stun gun or nonlethal electric weapon or device
    designed solely for defensive purposes and the weapon
    does not fire a dart or projectile . . .

    Therefore, reading these statutes together, a registered
student, employee, or faculty member who possesses a CWL is
allowed by Florida law to carry a defined defensive device on
campus. The trial court erred in finding that section
790.115(2)(a) applied to Ms. Hargrove, a CWL licensee and FSU

                                  8
student, so as to prohibit her from carrying a defensive device on
FSU’s campus.

    However, the trial court was right for the wrong reason in
granting summary final judgment on the issue of the prohibition
of defensive devices on campus as set forth in the Student
Conduct Code. See Dade County School Bd. v. Radio Station
WQBA, 731 So. 2d 638, 644 (Fla. 1999) (allowing an appellate
court to affirm a trial court decision “if a trial court reaches the
right result, but for the wrong reasons” so long as “there is any
basis which would support the judgment in the record”).

     The preemption in section 790.33(1) does not apply to
defensive devices; only the regulation of firearms and
ammunition is preempted. A firearm “will, is designed to, or may
readily be converted to expel a projectile by the action of an
explosive.” § 790.001(6), Fla. Stat. Ammunition must contain
“primer,” “[o]ne or more projectiles,” and “[g]unpowder.” §
790.001(19)(a)-(c), Fla. Stat. A defensive device by its definition
“does not fire a dart or projectile.” § 790.06(12)(a)13., Fla. Stat.
Firearms and ammunition, as defined in section 790.001(6) &
(19), Florida Statutes, are clearly distinct from defensive devices
as defined in section 790.06(12)(a)13. The prohibitions and
penalties for encroachment on preemption of firearms and
ammunition contained in section 790.33(3) do not apply to
defensive devices as defined by section 790.06(12)13. because
those devices are not firearms or ammunition.

     While the Legislature in section 790.06(15) “finds it
necessary to occupy the field of regulation of the bearing of
concealed weapons or firearms for self-defense,” nothing in
section 790.06 creates a cause of action like section 790.33(3)
does. “In general, a statute that does not purport to establish
civil liability but merely makes provision to secure the safety or
welfare of the public as an entity, will not be construed as
establishing civil liability.” Murthy v. N. Sinha Corp., 644 So. 2d
983, 986 (Fla. 1994) (quoting Moyant v. Beattie, 561 So. 2d 1319,
1320 (Fla. 4th DCA 1990)). Therefore the trial court’s summary
final judgment in favor of Appellees was correct, although for the
wrong reason, as to the Appellees’ liability for prohibiting
defensive devices by CWL licensees in the Student Conduct Code.

                                 9
The affirmance on this issue does not preclude Appellants from
pursuing any cognizable action or challenge to the prohibition of
CWL licensees’ possession of defensive devices, including an
administrative challenge under chapter 120, Florida Statutes.
See Hart Properties v. Slack, 159 So. 2d 236 (Fla. 1964); Mosley v.
American Med. Int’l., Inc., 712 So. 2d 1149 (Fla. 4th DCA 1998)
(affirming summary judgment but allowing additional
proceedings where unsuccessful parties may have valid claims). 4

                  The Individual Defendants

     The trial court granted summary final judgment in favor of
President Thrasher and Chief Perry on all issues. The summary
final judgment on the issue of defensive devices by CWL licensees
was appropriate as to all Appellees as discussed above. As for
FSU’s prohibition in the Student Conduct Code on firearms in
vehicles, summary final judgment was also correct as to the
individuals, but we again disagree with the trial court’s
reasoning. “Even summary judgment can be affirmed, if right for
the wrong reason, where the right reason was adequately
presented to the trial court in support of the motion.” Samiian v.
First Professionals Ins. Co., 180 So. 3d 190, 194 (Fla. 1st DCA
2015).

    In their motion for summary judgment, Appellees argued
that “[t]here is no provision for a fine, damages, or other penalty
against an individual in absence of evidence that a violation was
knowing and willful.” Although the trial court’s order granting
summary final judgment did not address this, Appellees are
correct.

    In UF, we discussed whether the University of Florida’s
president could be liable for damages under section 790.33. UF,
180 So. 3d at 150-51. We concluded that the specific language in
section 790.33(3)(f) permitting suit against “any county, agency,

    4 Our decision allows any other available remedy to address
this issue.    If amendment of the complaint is available,
Appellants are free to seek it.


                                10
municipality, district, or other entity” did not include a person.
UF, 180 So. 3d at 150-51. The complaint here also sought
injunctive and declaratory relief as allowed by section 790.33(3)(f)
against President Thrasher and Chief Perry, but our holding in
UF and a plain reading of section 790.33(3)(f) precludes those
remedies as to individuals as well.

     The complaint also sought statutory fines against President
Thrasher and Chief Perry, presumably referring to the civil fine
of up to $5,000 as permitted in section 790.33(3)(c). However,
such fines can only be assessed against officials for knowing and
willful violations of the Legislature’s preemption of firearms and
ammunition regulation. As stated in Chief Perry’s affidavit, and
not challenged by any record evidence to the contrary from
Appellants, until our UNF decision FSU believed it was
permitted to regulate the possession of firearms in vehicles. As
further stated in Chief Perry’s affidavit, immediately after our
UNF decision, FSU undertook action to comply with the decision.
The undisputed facts are that any violation by President
Thrasher or Chief Perry of the preemption in section 790.33 was
not knowing and willful. Summary final judgment in their favor
on this issue was therefore correct.

       Material Facts as to the Date of Promulgation
      of the Student Conduct Code Remain as to FSU

     The trial court granted summary final judgment in favor of
FSU on the issue of the Student Conduct Code’s prohibition on
possession of firearms in a vehicle. “At the summary judgment
stage, a trial court is to enter a judgment only when no issues of
fact remain.” Citizens Property Ins. Corp. v. Mallett, 7 So. 3d 552,
556 (Fla. 1st DCA 2009). “A trial court’s ruling on summary
judgment is subject to de novo review.” Acosta, Inc., v. Nat'l
Union Fire Ins. Co., 39 So. 3d 565, 573 (Fla. 1st DCA 2010) (citing
Castleberry v. Edward M. Chadbourne, Inc., 810 So. 2d 1028,
1029 (Fla. 1st DCA 2002)). The Code is a regulation per UNF.
Id. at 973. The prohibition on the lawful storage of firearms and
ammunition in vehicles directly violates UNF. Id. at 977; see also
§§ 790.06(12)(b), 790.115(2)(a)3., & 790.25(5), Fla. Stat (2015).



                                11
    Appellees’ answer admitted the improper prohibition in the
FSU Student Code at least as to lawful possession of firearms in
vehicles. But Appellees’ answer also claimed that the statements
prohibiting lawful storage of firearms in vehicles “have been
reviewed by FSU’s general counsel and recommendations are
being made to FSU for revisions designed to ensure that the code
accurately reflects Florida law” per the UNF decision. The
answer continued, “FSU is not enforcing the code to the extent
that it is not consistent with Florida law as interpreted by the
UNF decision.” The trial court concluded that this made the
Student Conduct Code issue moot. We respectfully disagree.

     “An issue is moot when the controversy has been so fully
resolved that a judicial determination can have no actual effect.”
Godwin v. State, 593 So. 2d 211 (Fla. 1992). In UF, we upheld
the trial court’s finding of mootness because, shortly after our
UNF decision, the University of Florida added language to its
regulations that “UF would comply with Florida law governing
firearms in vehicles.” UF, 180 So. 3d at 139. Here, Appellants
brought suit over a year and a half after UNF, and the FSU
Student Conduct Code at the time the complaint was filed still
contained regulations contrary to the preemption in section
790.33(1). While FSU may not be enforcing the challenged
provisions of the Code, those provisions remain. Accordingly,
Appellants’ challenge to the Student Conduct Code was not moot.

     The trial court did not have our City of Tallahassee decision
when it determined that the Student Conduct Code issues were
moot. Like this case, in City of Tallahassee the parties stipulated
that the ordinance in question had not been enforced for years
before suit was brought by Florida Carry. Id. at 456. Also like
here, the ordinance in City of Tallahassee remained “on the
books” as part of the Tallahassee City Code. Id. at 462. The
provisions of the FSU Student Conduct Code which attempt to
impose regulations beyond what is permitted by statute are
clearly void per section 790.33(1). Since the mere re-publication
of an ordinance, rule, or regulation is not sufficient to find a
violation of section 790.33, Florida Statutes, per City of
Tallahassee, the question which remains is when the FSU
Student Conduct Code was enacted or promulgated. Id. at 465.
The sparse record before us leaves us unable to answer that

                                12
question. Therefore our de novo review finds material facts
remain such that the summary final judgment on this issue was
error.

     Under section 790.33(3)(a), liability exists for “enacting or
causing to be enforced any local ordinance or administrative rule
or regulation impinging upon such exclusive occupation of the
field.” Per Chief Perry’s affidavit, it is undisputed that the
applicable Student Conduct Code provisions have not been
enforced since he became chief in 2006. The stipulation entered
into by the parties meant the challenged provisions of the Code
were not being enforced during the litigation. Therefore the fact
question which remains is when was the Student Conduct Code
enacted or promulgated so as to permit proceeding per City of
Tallahassee.    See Ch. 87-23, Laws of Fla. (creating the
preemption in § 790.33(1)); Ch. 2011-109, Law of Fla. (creating
the private cause of action under § 790.33(3)(f)). 5

    During oral argument, Appellants’ counsel stated that FSU
contended that the Student Conduct Code was enacted in 1986,
but he could not find that in the record. We likewise cannot find
record support to establish a date when FSU prohibited
possession of firearms, which would include a prohibition of
possession of firearms in vehicles as otherwise allowed by
sections 790.115(2)(a) and 790.25(5). It is therefore necessary to
reverse and remand for further proceedings so the trial court can
determine when the FSU Student Conduct Code section
prohibiting firearms was enacted or promulgated as defined by
City of Tallahassee, and accordingly, whether to allow a recovery
under section 790.33(3).

    5  We decline to determine whether the applicable date for
when an ordinance or regulation is enacted or promulgated is
enactment or promulgation after Legislative preemption in 1987,
or enactment or promulgation after creation of the private cause
of action in 2011. This issue is not yet before us, we have not had
the benefit of briefing or argument on the issue, and depending
on the date of enactment or promulgation of the section at issue
in the FSU Student Conduct Code, any difference between the
possible dates may be immaterial.

                                13
                     Motion to Disqualify

    After the order granting summary final judgment was
entered, Appellants moved to disqualify the trial judge and to
vacate the order granting summary final judgment. The motion
alleged that on the date that summary final judgment was
granted Appellants discovered from the FSU Foundation website
that the trial judge was a “regular and significant” donor to FSU.
Appellants also alleged in the motion that the trial judge has “a
vested interest in insuring that the funds he donated to the
Defendant are not used to pay damages, fines or attorney’s fees,”
and therefore claimed that the trial judge was biased against
Appellants. The trial judge rejected the motion to disqualify, and
Appellants raise that rejection as their last issue on appeal. We
do not address whether the allegations in the motion to disqualify
were sufficient because even assuming they were sufficient, the
allegations were clearly untimely.

     An order denying a motion for disqualification is properly
reviewed using a de novo standard. Sume v. State, 773 So. 2d
600, 602 (Fla. 1st DCA 2000). A motion to disqualify a trial judge
“is considered untimely when delayed until after the moving
party has suffered an adverse ruling unless good cause for delay
is shown.” Fischer v. Knuck, 497 So. 2d 240, 243 (Fla. 1986).
Appellants offer no explanation as to why they waited until after
the trial judge ruled on the competing motions for summary
judgment before discovering the public information regarding the
trial judge’s financial contributions to FSU.

    As federal courts have held in considering motions based on
publicly available information:

    For purposes of timeliness, the applicant is charged with
    knowledge of all facts “known or knowable, if true, with
    due diligence from the public record or otherwise.” Any
    other rule would allow a member of a law firm aware of
    facts that might lead to judicial disqualification to sit on
    the information, wait to see which way the wind appears
    to be blowing with the judge, and then come forward in
    an effort to get rid of the judge if a colleague responsible

                                14
    for a case begins to perceive that the judge is
    unreceptive to the client’s position or even simply wants
    a delay.

Universal City Studios, Inc., v. Reimerdes, 104 F. Supp. 2d 334,
349 (S.D.N.Y. 2000) (quoting Hirschkop v. Virginia State Bar
Ass’n, 406 F. Supp. 721, 724 (E.D. Va. 1975)); see also Huff v.
Standard Life Ins. Co., 643 F. Supp. 705 (S.D. Fla. 1986).

    We agree with these federal cases, and therefore agree that
the trial judge was correct to reject Appellants’ motion to
disqualify.

                           Conclusion

     The summary final judgment in favor of all Appellees as to
the Game Day Plan is AFFIRMED. The summary final judgment
in favor of Appellees on the issue of the prohibition of possession
of certain defensive devices including stun guns on FSU’s campus
even by CWL licensees is AFFIRMED. Appellants may seek
whatever other remedies are available to address this issue. The
summary final judgment in favor of the individual defendants
John E. Thrasher and David L. Perry on the issues of the FSU
Student Conduct Code’s prohibition of firearms in vehicles is
AFFIRMED. The summary final judgment in favor of FSU on the
issue of the FSU Student Conduct Code’s prohibition of firearms
in vehicles is REVERSED and REMANDED for further proceedings.
The trial judge’s denial of the motion to disqualify is AFFIRMED.

WINOKUR and JAY, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Eric J. Friday of Kingry & Friday, PLLC, Jacksonville, for
Appellants.

                                15
Barry Richard of Greenberg Traurig, P.A., Tallahassee, for
Appellees.




                           16